788 N.W.2d 417 (2010)
In re ESTATE OF Edward BRANNON.
Deborah Erber, Personal Representative of the Estate of Edward Brannon, Plaintiff-Appellant,
v.
Department of Community Health, Intervenor, and
KZ Properties, LLC, Defendant-Appellee.
Docket No. 140177. COA No. 285470.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's June 3, 2010 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would grant the motion for reconsideration.